[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                           JANUARY 12, 2012
                              No. 11-11996
                          Non-Argument Calendar               JOHN LEY
                                                               CLERK
                        ________________________

                   D.C. Docket No. 1:10-cr-20850-DLG-2



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                   versus

ADILSON FERNANDES DE AGUIAR,

                                                        Defendant - Appellant.
                       ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (January 12, 2012)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     Adilson De Aguiar appeals his twenty-month concurrent sentences, imposed
in the middle of the applicable guideline range after he pleaded guilty to

conspiracy to commit access device fraud, in violation of 18 U.S.C. § 1029(b)(2);

possession of device-making equipment with intent to defraud, in violation of 18

U.S.C. § 1029(a)(4); and possession of fifteen or more counterfeit and

unauthorized access devices, in violation 18 U.S.C. § 1029(a)(3). On appeal,

Aguiar argues that the two-level enhancement pursuant to U.S.S.G.

§ 2B1.1(b)(9)(B) should not apply to his offense level because a “substantial” part

of his fraudulent credit-card scheme was not “committed from outside the United

States.”1

      We review the district court’s factual findings for clear error and the district

court’s application of the sentencing guidelines to those facts de novo. United

States v. McGuinness, 451 F.3d 1302, 1304 (11th Cir. 2006). We review de novo

the district court’s legal interpretation of the sentencing statutes and sentencing

guidelines. United States v. Johnson, 375 F.3d 1300, 1301 (11th Cir. 2004).

      Pursuant to U.S.S.G. § 2B1.1(b)(9)(B), a two-level enhancement applies to

a defendant’s offense level if “a substantial part of a fraudulent scheme was

committed from outside the United States.” This section does not define

“substantial,” nor apparently has any court had occasion to consider the precise


      1
             After Aguiar appealed, this section moved to § 2B1.1(b)(10)(B).

                                             2
definition. However, “language in the Sentencing Guidelines is to be given its

plain and ordinary meaning. Further, where the guidelines provide no indication

as to a particular application the Court looks to the language and purpose of the

Sentencing Guidelines for instruction.” United States v. Pompey, 17 F.3d 351,

354 (11th Cir. 1994) (citations omitted).

       Our only previous discussion of the level enhancement at issue in this case

was in United States v. Singh, 291 F.3d 756 (11th Cir. 2002), where we held that a

defendant need not personally commit a substantial part of the fraudulent scheme

from outside of the United States in order to qualify for a two-level enhancement

under U.S.S.G. § 2B1.1(b)(9)(B).2 Id. at 761-62. Singh, along with his

co-conspirators in Kuwait, engaged in a “call sell” scheme to defraud long

distance and local telephone service providers. Id. at 759. Singh would establish

telephone service at locations in the United States using false personal and

business identities. Id. Meanwhile, Singh’s Kuwaiti contacts would set up

telephone banks in Kuwait. Id. Singh would call the phone banks in Kuwait and

use his phone’s three-way calling system to route calls from third parties through

the phone bank. Id. These third parties would pay Singh’s co-conspirators a fee



       2
             At the time that we decided Singh, U.S.S.G. § 2F1.1(b)(6)(B) applied, but that section
was embodied by § 2B1.1(b)(9)(B) at the time of Singh’s sentencing.

                                                3
for the connection service. Id. A portion of this fee was forwarded to Singh, who

would move to another location without ever paying his own phone bills in

America. Id.

      We held that the level enhancement was not reserved solely to punish

telemarketing fraud and that the statute did not require that the scheme originate

from outside the United States. Id. at 761-62. We then concluded that the

evidence clearly established that a significant part of the conspiracy’s acts

occurred outside of the United States, in light of the fact that ninety-nine percent

of Singh’s telephone calls were international, that ninety percent of the telephone

calls were placed to Kuwait while employing the telephone’s three-way calling

feature, and that Singh received a wire transfer in Alabama from someone in

Kuwait. Id. at 762. Because these acts were reasonably foreseeable and were

taken in furtherance of the conspiracy, Singh was responsible for his Kuwaiti

co-conspirators’ actions outside the United States. Id.

      In the current case, Aguiar contends that the commission of the crime was in

Miami, where he and several of his co-conspirators would create fraudulent credit

cards and use them to purchase goods. We disagree and find that the district court

did not err in applying the two-level enhancement. Regardless of the precise

definition of “substantial,” Aguiar’s conduct easily satisfies § 2B1.1(b)(9)(B).

                                          4
      The sine qua non of his scheme was obtaining stolen credit card account

numbers. There is no dispute that these numbers were stolen in Brazil by Aguiar’s

co-conspirators, then emailed from Brazil to Aguiar. These acts are imputed to

Aguiar himself since they are reasonably foreseeable and in furtherance of the

jointly undertaken criminal activity. Singh, 291 F.3d at 761-62. Additionally,

every time Aguiar and his co-conspirators used the fraudulent credit cards, an

approval was sent to Brazil, where Brazilian banks would act by extending credit

on the cards. The final step of Aguiar’s scheme–and indeed the only reason it

produced any money–was to send the fraudulently obtained goods to Brazil and

sell them for profit. Occasionally, Aguiar himself would transport the goods to

Brazil to be sold.

      Two of the most important acts (stealing card numbers and selling the goods

for profit) occurred in Brazil, as did the extension of credit. That is, parts of the

beginning, middle, and end of Aguiar’s scheme took place outside of the United

States. The district court’s factual finding that a significant part of Aguiar’s

scheme occurred in Brazil does not amount to clear error. See id. at 762.

Accordingly, we affirm.

      AFFIRMED.3


      3
             Aguiar’s request for oral argument is DENIED.

                                            5